OAIíTHTNTEE, District Judge.
This is a bill in equity, praying an injunction against an alleged infringement of the first claim, of lei ters patent Ho. 232,6(51, Issued September 28, 1880, to Jacob P. Tirrell, for electric gaslighting apparatus. The claim is aa follows :
"(i) hi conibina'doii with a gas-burner. A, tbe fixed insulated arm, I, attached tlierekyand terminating in a metallic point, the gas coolí and the arm attached to the stem thereof, and a device for actuating the said arm, and ¡hereby turning the gas cocí», said arm being also connected with and ari.-jr.ged to actuate die vibrating arm, Tfl, with its contact point, G; the whole so constructed, combined, and arranged that the oscillation of said arm slial corioiurly turn on tiie gas, and bring said points in contact, to produce an igniting spark near the tip of Hie burner, all substantially as and for the p u eposes specified. ”
The device used by the respondents is shown In .the drawings attached to letters patent Ho. 882,001, issued May 1, 1888, to Charier, W. Uolizer, for electric goslighter. The method of lighting described in the claim is old, so far as the igniting device itself is concerned, and is also old so far ns it calls for a, device to turn on and light the gas at the same time. This appears from a compare-on o£ the various prior patente shown. In tiie record. T3io novelty in this patent consiste in Use actuating mechanism where by ike devices above referred to are brought into play. With reference ío ¡he question specifically raised in rids case, I find ¡.hat {here are two ciñeses of such mechanism. The first is represented by the patent to Ueyl & Diehl, No. 116,054, issued June 20, I'isi. This is not an a jipara (re. for use with illuminating gas, but it might be easily used ns such, without bringing in any of the elemente of the ckdm here in dispute. The ami or lever which sets free U¡e gas, is moved Toy Hie hand, held in place by the hand, and, on being released, is brought back by a spring. Tn the patent in suit the actuating arm is moved so as to open the passage for the gas, and remains at, rest sit that point, subject to no tension, and not requirióv to be held in poriiion, and Is afterwards moved by hand to its former peril ion. it seems to me clear that, the device of the responden in belongs to the dues represented by the former patent. The actuating aim is drawn to ojien the gas, cock, and is (here held in place by engaging a pin. with a recess in the arm, and is so held, under the tension of a. spring, which, when she recess is released from the pin, restores the arm to its former place. In ollvv words, the Jleyl A, Diehl patent seenu io me so to limit the patent in suit that the respondents do not infringe.
Tiie bill, therefore, must be dismissed, with costs.